DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-32 are pending in the application.
Claim Objections
Claim 1, and dependent claims 2-30, are objected to because of the following informalities:  claim 1 uses acronym BMP without defining them when first used in claim 1.  It is suggested to spell out the term when first mentioned in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 31, the recitation of “a first promoter operably linked to said sequence (I) and, within (I), to said sequence (1), and capable of driving transcription of said sequence (I) in said eukaryotic cells” renders the claim indefinite because it is unclear whether the promoter is operably linked to entire I, within I at some location, or linked only to the signal peptide (1)? 

Dependent claims 2-30 and 32 are rejected for same reason because they depend on claim 1 and 31.
Regarding claim 6, it is dependent on claim 55, which is a non-existent claim.  As such, the metes and bounds of the claim cannot be established.  
Regarding claims 10, the recitation of “selected from the group consisting of 2-folder higher than the transfected cells of the stable pool” renders the claim indefinite because it is unclear what selection group the claim is referring to.  2 folder higher does not appear to be a group that a factor may be selected.
Regarding claims 15, 16, 25 and 32, it is unclear whether the sequence identifier in parenthesis is part of the limitation of the claims. In other words, it is unclear whether the claims are limited to the sequences recited in the parenthesis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 7, 9-12, 18, 20 and 31 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Kondo et al (US20090275110).
Kondo et al. disclose a method of generating a cell of microorganism that displays biotin on cell surface (see abstract).  Kondo et al. disclose a technique that displays biotin acceptor peptide (BAP) on cell surface that uses a glycophosphatidylinositol (GPI) anchor attachment recognition signal sequence of cell surface localized protein or sugar chain binding protein domain of cell surface localized protein (paragraph [0032], lines 1-6).  Kondo et al. disclose that a GPI anchor attachment recognition signal sequence of a cell surface localized protein has genes that respectively encodes a secretion signal sequence, a cell surface localized protein and a GPI anchor attachment sequence (paragraph [0034], lines 1-8).  Kondo et al. disclose that the whole or part of the structural gene may be replaced by the DNA sequence encoding BAP in order to prepare a recombinant DNA for the cell surface display of the BAP via the GPI anchor (paragraph [0038], lines 1-9).  Kondo et al. disclose preparing a vector that encodes the BAP to be displayed on the host cell surface, and transfecting host cells with said vector (paragraph [0043], lines 1-6, paragraph [0049], lines 1-4).  Kondo et al. disclose a promoter, GAPDH for example, is operably linked to the biotin display construct to direct transcription (paragraph [0044], 1-4).    Kondo et al. disclose the cell surface display of biotin can be confirmed based on biotin-streptavidin interaction by acting a fluorescent labeled streptavidin and the cell and determining fluorescence on the cell surface (paragraph [0049], page 5, lines 3-5).  Kondo et al. disclose identifying biotin display host cells transfected with BAP and isolating said cells (paragraph [0018] and 0019]).  The above disclosure meets the limitation of steps i)-iii) of claim 1 and 31.
Regarding claim 4, Kondo et al. disclose detecting and quantifying the fluorescence intensity (see Figure 5, paragraph [0073]).
Regarding claim 7, Kondo et al. disclose the cells are labeled by fluorescent labeled streptavidin (page 5, 1st col., line 3-5).  
Regarding claims 9 and 10, the wherein clause simply expresses the intended result of a process step positively recited as in claim 1.  Therefore, the disclosure from Kondo et al. anticipates both claims.
Regarding claims 11 and 12, Kondo et al. disclose that the microorganism can express any molecule including protein fused to anchor for display, which meets the limitation of a POI in first vector as claimed (paragraph [0056], lines 11-16).
Regarding claim 18, Kondo et al. disclose the vector comprises a selectable marker (paragraph [0043], lines 8-18).
Regarding claim 20, Kondo et al. disclose the microorganism can express any molecule including protein fused to anchor for display, which meets the limitation of a POI is a single or homopolymer as claimed (paragraph [0056], lines 11-16).

Claim(s) 31 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Parrott and Barry (Biochemical and Biophysical Research Communications, 2001, Vol.281, pages 993-1000).
Parrott and Barry disclose a method of biotinylated cell surface transmembrane proteins, by making a construct encoding AAT secretory leader signal peptide, PSTCD domain, which meets the limitation of BMP, and a G-glycoprotein of vesicular stomatitis virus (VSV-G) transmembrane peptide that allows the anchorage of BMP to the membrane, or a construct encoding AAT secretory leader signal peptide, PSTCD domain, which meets the limitation of BMP, and a PDGFR transmembrane domain that allows the anchorage of BMP to the membrane, transfecting said constructs into CHO cells, labeling said transfected cells with avidin, and identified and isolated said transfected cell (see page 998, Figure 4A-4C and legend).  Parrott and Barry disclose potential application for biotinylation of cell surface protein include the ability to purify transfected cells from homogenous populations by monomeric avidin columns, magnetic beads, or FACS analysis which could provide for multiple applications of this technology (see page 997, 2nd col., lines 4-9).  The above disclosure meets the limitation of steps i)-iii) of claim 31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 5-14, 17-23 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fandl et al (US 6,919,183), in view of Kondo et al. and Parrott and Barry (Biochemical and Biophysical Research Communications, 2001, Vol.281, pages 993-1000).
Fandl et al. teach a method of identifying and isolating cells which produce secreted proteins, wherein the method comprises transiently capturing the secreted protein on the surface of an individual cell, allowing the selection of cell clones from a heterologous population such as rapid isolation of high expression recombinant antibody producing cell lines (see abstract).  Fandl et al. teach a method of detecting and isolating cells that produce any secreted protein of interest (POI), comprising: a) constructing a cell line transiently or stably expressing a cell surface capture molecule, which binds POI; b) transfecting said cell simultaneously with a second nucleic acid that encodes a POI; c) detecting the surface displayed POI by contacting the cell with a detection molecule, which binds POI; d) isolating cells based on the detection molecule (col.5, lines 1-17).  Fandl et al. teach that the capture molecules comprises a signal sequence, native, recombinant or synthetic, to the amino terminus of a protein such that the protein is transported to the cell surface (col.5, lines 59-63).  Fandl et al. teach the method encompasses identification of cells expressing POI such as antibodies and growth factors, wherein the capture molecule may be ligand specific receptor, antibody binding protein that binds POI (col.6, lines 4-6, 22-26). Fandl et al. teach most any protein has the capacity to function as a cell surface capture molecule as described by the invention as long as it has the ability to be anchored to cell membrane and exposed to the extracellular space.  Fandl et al. teach if the desired cell has a signal sequence then only a membrane anchor, including a transmembrane anchor or a GPI linkage signal, need be added to the cell capture molecule such that it remains anchored in the cell membrane. Fandl et al. teach if the desired protein lacks a signal sequence, a signal sequence may be added to the amino terminus of the desired protein so that it is transported to the cell surface, wherein said signal sequence may be native, recombinant or synthetic (col.10, lines 11-13, 32-45).  Fandl et al. teach that cells transfected and expressing the capture molecule and POI may be detected by labeled molecules that binds to the secreted POI, and preferably detected and isolated by flow cytometry (FACS) (col.13, lines 48-58).  Fandl et al. teach that one of the principal difficulties for isolating expressing cells from non-expressing cells or lesser expressing cells is diffusion of POI between neighboring cells, and proposes a number of methods of preventing diffusion (col. 14, lines 20-33).  
The teaching from Fandl et al. differs from the claimed method in that the capture molecules does not comprise a biotin mimetic peptide that may be biotinylated for surface detection.  
The teaching from Kondo et al. has been discussed above.  
The teaching from Parrott and Barry has been discussed above.
It would have been obvious to an ordinary skilled in the art to modify the method of selecting eukaryotic cells taught by Fandl et al. by adding a BMP to the capture molecule displayed on cell surface based on combined teaching from Kondo and Parrott and Barry. As discussed by Fandl et al., the method of Fandl et al. would have to include a step of blocking the diffusion of secreted protein because diffusion will interfere with the selection process that is based on the degree of displayed POI that discriminates high expressing cells from the low expressing cells (col.14, 2nd paragraph).  The ordinary skilled in the art would recognize by adding a BMP to the capture molecule as taught by Kondo et al., the transfected cell would able to display the biotin labeled anchored protein on cell surface, and the detection of said protein may be carried out without the need of a blocking step, but directly with labeled streptavidin as demonstrated by Kondo et al. The ordinary skilled in the art would thus be motivated to make this modification to simplify the selection process. While the biotinylation of surface molecule taught by Kondo is directed to microorganism (yeast and E. coli), Parrott and Barry has demonstrated that it may also be applied to a mammalian cell successfully.  Therefore, the claimed invention of claim 1 and 31 would have been obvious to an ordinary skilled in the art at the time the invention was made.  
Regarding claims 5 and 6, Parrott and Barry teach mammalian cells, CHO, as host for displaying anchored biotinylated protein on cell surface (Figure 4 and legend).
Regarding claim 7, Kondo et al. teach the cells are labeled by fluorescent streptavidin  (paragraph [0049], page 5, lines 3-5).
Regarding claim 8, Fandl et al. teach the cells may be identified and isolated by FACS (col.13, lines 48-58).
Regarding claims 9 and 10, the wherein clause simply expresses the intended result of a process step positively recited as in claim 1.  Therefore, the claims would have been obvious in view of combined teaching from Fandl et al., Kondo et al. and Parrott and Barry et al.
Regarding claims 11 and 12, Kondo et al. teach that the microorganism can express any molecule including protein fused to anchor for display, which meets the limitation of a POI in first vector as claimed (paragraph [0056], lines 11-16).
Regarding claim 13, Kondo et al. teach any protein may be included in the display on cell surface by genetically fuse said protein to anchor protein, which indicates that said protein is expressed on the same vector that encodes anchor protein, the first vector as claimed (paragraph [0056], lines 11-14).  Expressing the POI by a separate transcription unit would have been a design choice and routine experimentation in the art.  
Regarding claim 14, Fandl et al. teach POI is encoded by a second vector that has a second promoter that directs the expression of POI (col.4, line 62).
Regarding claim 17, Fandl et al. teach CMV promoter may be used for expressing the capture molecule (col.6, line 53).
Regarding claim 18 and 19, Fandl et al. teach the vector further includes a selectable marker, hygromycin or puromycin resistance gene (col.24, lines 28-32).  
Regarding claims 20-22, Fandl et al. teach a variety of POI including single polypeptide such as erythropoietin, or two different polypeptide such as antibody heavy and light chain (col.11, lines 27 and 31-33).
Regarding claim 23, Fandl et al. teach the POI may be IL-6 (col.11, line 25).

Claims 15, 16, 25, 26, 27, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fandl, Kondo and Parrot and Barry, as applied to claims 1, 5-14, 17-23 and 31 above, and further in view of Powell et al (IDS).
The teaching from Fandl, Kondo and Parrot and Barry has been discussed above.  
However, none of the reference teaches a signal peptide or a GPI anchor site from mouse CD59a.
Powell et al. teach cloning and characterization of the mouse CD59 (page 1693, 1st col., 1st paragraph). Powell et al. teach the nucleotide sequence and complete deduced amino acid sequence of mCD59, which includes the signal peptides and GPI anchoring site labeled with underline and arrow (see Figure 2 and legend).  Powell et al. teach expressing CD59 in a CD59 negative cell line (page 1702, 1st col).
It would have been obvious to an ordinary skilled in the art that the signal peptide and the GPI anchor from mouse CD59 may be used in the display construct rendered obvious by combined teaching from Fandl, Kondo and Parrot and Barry. The ordinary skilled in the art reading combined teaching from Fandl, Kondo and Parrott and Barry would recognize that any signal peptide that directs the protein to cell surface, and GPI anchor that stabilizes the display protein at cell surface in a desired cell type would function predictably as intended by the claimed method.  Since the signal peptide and GPI anchor from mouse CD59 have been well characterized with complete sequence, one of ordinary skilled in the art would have reasonable expectation of success to link said sequences to a protein that is intended to be directed to cell surface.  Therefore, the claimed invention of claims 15, 16, 25 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.
Regarding claims 26 and 27, Fandl et al. teach inclusion a selectable marker that confer puromycin resistance in the vector (col.24, lines 28-32).  
Regarding claim 28, Kondo et al. teach any protein may be included in the display on cell surface by genetically fuse said protein to anchor protein, which indicates that said protein is expressed on the same vector that encodes anchor protein, the first vector as claimed (paragraph [0056], lines 11-14).  
Regarding 29, Fandl et al. teach one way to incorporate flow cytometry to isolate stable expression cell lines is to insert IRES and a gene whose protein is easily monitored by FACs, such as GFP, between the gene of interest (GOI) and terminal polyA so that the expression of GFP would be correlated with the production of GOI (col.2, lines 37-52).  It would have been obvious to an ordinary skilled in the art that an IRES may be inserted between the cell surface display molecule rendered obvious by combined teaching of Fandl, Kondo, Parrott and Barry and Katz, and POI so that the expression level of the surface display molecule may correlate with the expression level of POI and being selected based on said correlation.  

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fandl, Kondo and Parrot and Barry, as applied to claims 1, 5-14, 17-23 and 31 above, and further in view of Katz et al (IDS).
The teaching from Fandl, Kondo and Parrot and Barry has been discussed above.  
However, none of the reference teaches a BMP comprises amino acid sequence of SEQ ID NO: 5 (CHPQGGPC).
Katz et al. teach a method of screening cyclic peptide libraries for ligands that binds streptavidin, and identified peptide CHPQGGPC that binds to streptavidin (page 58, 1st col., 2nd paragraph, line 3).
It would have been obvious to an ordinary skilled in the art that CHPQGGPC peptide taught by Katz et al. would have been alternative to biotin acceptor peptide taught by Kondo and Parrott and Barry to function as a BMP because it also binds streptavidin. The ordinary skilled in the art would have been motivated to use this peptide because it can bind streptavidin directly thus eliminate the need to biotinylating a BAP (and co-expressing a biotinylating enzyme such as BirA) and makes the method simpler.  Since the peptide sequence is known in prior art as demonstrated by Katz et al., one ordinary skilled in the art would have reasonable expectation of success to insert it into a vector rendered obvious by combined teaching from Fandl, Kondo and Parrott and Barry.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made. 
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fandl, Kondo, Parrot and Barry and Powell, as applied to claims 1, 5-14, 17-23 and 31 above, and further in view of McGraw et al (US 6,632,637).
The teaching from Fandl, Kondo and Parrot and Barry and Katz has been discussed above.  
However, none of the reference teaches an IRES from EMCV.
McGraw teaches expression vectors comprising an EMCV IRES sequence (see col.16, table 8, SEQ ID NO: 7).
It would have been obvious to an ordinary skilled in the art that IRES from EMCV may be used for expressing POI under the same transcriptional control as the surface display molecule because EMCV IRES has been demonstrated to function in a predictable manner as taught by McGraw. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fandl, Kondo and Parrot and Barry, as applied to claims 1, 5-14, 17-23 and 31 above, and further in view of Descamps et al (The Journal of Immunology, 2006, Vol. 177, pages 4218-4223).
The teaching from Fandl, Kondo and Parrot and Barry has been discussed above.  
However, none of the reference teaches transmembrane peptide from mouse IGF-1R.
Descamps et al. teach expression vector encoding IGF-1R, which overexpresses IGF-1R when transfected (see Figure 5 and legend). Descamps et al. teach IGF-1R is a cell surface receptor that has a transmembrane peptide which anchors the receptor in cell membrane and may be detected by FACS (see Figure 4A and legend).
It would have been obvious to an ordinary skilled in the art that the transmembrane from mouse IGF1R may be used in the display construct rendered obvious by combined teaching from Fandl, Kondo and Parrot and Barry. The ordinary skilled in the art reading combined teaching from Fandl, Kondo and Parrott and Barry would recognize that a transmembrane domain from a cell surface receptor such as IGF1R may be used to stabilize the display protein at cell surface in a desired cell type would function predictably as intended by the claimed method.  Since the mouse IGF1R have been well characterized with complete sequence, one of ordinary skilled in the art would have reasonable expectation of success to link said sequences to a protein that is intended to be anchored on cell surface.  Therefore, the claimed invention of claim 32 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fandl, Kondo and Parrot and Barry, as applied to claims 1, 5-14, 17-23 and 31 above, and further in view of Brezinsky et al (IDS).
The teaching from Fandl, Kondo and Parrot and Barry has been discussed above.  
However, none of the reference teaches repeating steps i)-iii) following isolating cells after FAC sorting.  
Brenzinsky et al. teach cell surface labeling technique using fluorescence tagged antibodies that bind to secreted target proteins for selecting cells that is highly productive.  Brenzinsky et al. teach reiterative sorting based on selection of cells having the highest fluorescence intensity of cell surface labeled protein results in dramatic increases in specific cellular productivity (see abstract).
It would have been obvious to an ordinary skilled in the art to repeat the selection step as recited in claim 1 because it is known in prior art that reiterative sorting based on cell surface expression would result in specific cellular productivity as taught by Brenzinsky et al. The ordinary skilled in the art would thus be motivated to select a high producing clone from a heterogeneous pool of cells, expanding said cell and further selecting high producer from said clonal cells because high productivity is desirable when producing a recombinant protein of interest.  Therefore, the claimed invention of claims 2-4 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636